Case 18-09108-RLM-11              Doc 1177         Filed 07/01/20         EOD 07/01/20 17:17:21              Pg 1 of 16




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


     In re:                                                            Chapter 11

     USA GYMNASTICS,1                                                  Case No. 18-09108-RLM-11

                       Debtor.


            SURVIVORS’ OBJECTION TO THE UNITED STATES OLYMPIC AND
        PARALYMPIC COMMITTEE’S EMERGENCY MOTION (I) FOR PARTIAL
      RECONSIDERATION OF THE COURT’S ORDER ON PRETIRAL CONFERENCE
      REQUIRING IN-PERSON DEPOSITIONS IN COLORADO AND (II) FOR ORDER
             REQUIRING THAT DEPOSITIONS BE TAKEN REMOTELY
              Over 140 additional survivor-claimants (the “Survivors”), who are represented by the

 undersigned counsel, by and through their counsel, hereby file this objection (the “Objection”) to

 the United States Olympic and Paralympic Committee’s (the “USOPC”) Emergency Motion for

 Reconsideration of the Court’s June 16, 2020 Order Permitting In-Person Depositions of USOPC

 Personnel and Former Personnel To Proceed In-Person (the “Emergency Motion”).2 This

 Emergency Motion is yet another veiled attempt by the USOPC to impede critical depositions of

 witnesses; a half-measure that it is now advocating for, in light of the fact that it couldn’t stop these

 depositions from proceeding outright. In the June 17, 2020 Pre-Trial Conference for the Disclosure

 Statement Hearing, counsel for the USOPC already raised this issue with the Court, and after

 argument and consideration by the Court, the Court expressly ordered that the depositions be

 conducted in-person with adequate safety protocols. [Doc. 1145]; June 17, 2020 Transcript, 12:23-

 25, attached as Exhibit “1” to Declaration of Alex E. Cunny (“Cunny Decl.”) (“I might suggest at

 1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s principal
 office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
 2
   Counsel for the objecting Survivors received notice that USOPC would filing this Motion at 5:40 p.m. PST on
 Tuesday, June 30, 2020. Considering the upcoming holiday (Friday July 3, 2020), counsel for the objecting
 Survivors seeks to have this Objection to the Court prior to the close of business on Wednesday, July 1, 2020. Due
 to these time constraints, much of this Objection is based upon this e-mail correspondence from USOPC and
 anticipated arguments that USOPC will be making, though Survivors’ counsel had limited time before the close of
 business to have this Objection filed.


 DOCS_SF:103617.2 88602/002
Case 18-09108-RLM-11         Doc 1177      Filed 07/01/20     EOD 07/01/20 17:17:21         Pg 2 of 16




 this point in terms of the in-person depositions that doesn’t seem unreasonable to me because it

 can be managed.”) Subsequently, the Court ordered the depositions to proceed in-person, with

 COVID-19 protocols in-place; protocols that the parties were working through until yesterday.

 [Doc. 1145]. Indeed, while USOPC characterizes holding the depositions in-person as being

 “reckless”, the reality is that all involved in planning these depositions have taken into

 consideration safety concerns related to COVID-19, Survivors’ counsel has been working with a

 local court reporting agency to provide a Zoom video link to the deposition to limit attendance,

 and USOPC has even offered its own facility for the in-person depositions to occur, a little

 more than a week ago.

        As shown below, Survivors’ counsel is taking these COVID-19 restrictions seriously, as to

 both the depositions, as well as the travel to and from the depositions, so as to confirm a safe, in-

 person environment can be attained for these depositions to proceed. This was all information that

 the Court had in issuing its June 19, 2020 Order [Doc. 1145] and at the June 17, 2020 hearing.

 June 17, 2020 Transcript, 12:10-13:25, Ex. “1”.

        Given that there is no change in circumstances, that strict safety precautions are being

 followed and implemented for the depositions (and travel to and from), and that the Survivors have

 a paramount interest in full-fledged cross-examination of these witnesses, the Court should not re-

 consider or amend its prior Order.
                                I.     PROCEDURAL HISTORY

        On June 16, 2020, the Court denied, in part, the USOPC’s Motion for Protective Order,

 relating to several deposition subpoenas issued, allowing the Survivors to depose the USOPC’s

 Chief Financial Officer (who is Ms. Morane Kerek) and two other witnesses of the Survivors’

 choosing. [Doc. 1134]. Subsequent to that Order, the Survivors selected Mr. Scott Blackmun and

 Mr. Richard “Rick” Adams as the two USOPC deponents; Mr. Blackmun being a former USOPC

 employee. See June 17, 2020 E-mail to USOPC, attached as Exhibit “2” to Cunny Decl.

        Subsequent to those selections, counsel for Mr. Blackmun reached out to Survivors’
 counsel and agreed upon July 17, 2020 for the deposition of Mr. Blackmun. See Second Amended

                                                   2
Case 18-09108-RLM-11            Doc 1177        Filed 07/01/20        EOD 07/01/20 17:17:21             Pg 3 of 16




 Notice of Taking Deposition of Mr. Blackmun, attached as Exhibit “3” to Cunny Decl. Later on,

 counsel for USOPC offered the dates of Tuesday July 14, 2020 for the deposition of Ms. Kerek,

 and Wednesday July 15, 2020 for Mr. Adams. See Amended Notice of Taking Deposition of Ms.

 Kerek, attached as Exhibit “4”; Amended Notice of Taking Deposition of Mr. Adams, attached as

 Exhibit “5” to Cunny Decl.

         During meet-and-confer efforts, counsel for the survivors communicated that the Regus

 office in Colorado Springs, Colorado (which was listed in the original subpoenas) would be the

 deposition location and have adequate safety protocols, as well as the capability to setup a Zoom

 link for those non-present to observe. See E-mail Chain from June 23, 2020 to June 25, 2020,

 attached as Exhibit “6” to Cunny Decl. In those meet and confer efforts, Survivors’ counsel

 informed the USOPC that they would have the court reporter setup a Zoom link that, according to

 the court reporters’ office, could support up to 300 participants for those non-present at the physical

 deposition. Id. Moreover, counsel for USOPC offered a conference room at the Olympic Training

 Center in Colorado Springs, because “[t]he conference rooms at the USOPC’s office are larger

 than the Regus’s room, so we can better maintain social distancing that way.” Id. After some

 discussions about the logistics, the last correspondence was USOPC’s counsel asking for the court

 reporter’s information to coordinate the Zoom conference. Id.3

         The next correspondence from the USOPC was an email on June 30, 2020 at 5:40 p.m.
 PST, indicating that they would be filing an “Emergency Motion” in order to have the Court

 reconsider its prior ruling about the depositions proceeding in-person.

                                     II.      FACTUAL BACKGROUND
 A.      THE COURT HAS ALREADY RECEIVED ARGUMENT ON THIS ISSUE AND
         ISSUED ITS ORDER.
         After ordering these depositions (Ms. Kerek, and the other two selected witnesses) to

 proceed, counsel for USOPC raised the COVID-19 issue at the June 17, 2020 Pre-Trial

 Conference:

 3
  As a note, the Zoom processes/links were just received by Survivors’ counsel on June 30, 2020, and my office was
 planning on forwarding to counsel for the USOPC to arrange Zoom teleconference capabilities. Cunny Decl., ¶3.

                                                         3
Case 18-09108-RLM-11        Doc 1177     Filed 07/01/20     EOD 07/01/20 17:17:21         Pg 4 of 16



        Ms. Coffino: […] But in addition to that we do have an issue that we need to work
              through with plaintiffs’ counsel which is that they want these depositions to
              be in person which means lawyers have to get on planes and witnesses have
              to leave their homes notwithstanding stay at home mandates and appear
              somewhere. We think it’s reckless and endangers the health and safety of
              those witnesses, and that depositions can be held remotely which is what
              most law firms are doing when they want to move a case along. It’s pretty
              standard fare right now. But we need to work that out with plaintiffs’
              counsel, and we are certainly willing to do that, and we have been in touch
              with them regularly on that and other issues, and will do our best. And if we
              can’t reach an agreement on that we’ll have to be back.”
 June 17, 2020 Transcript, 12:10-22, Ex. “1”.

        In response, the Court stated:
        The Court:    I might suggest at this point in terms of the in-person depositions
              that doesn’t seem unreasonable to me because it can be managed. One or
              two lawyers can sit in a room ten feet from the deponent and a lawyer for
              representing the deponent if they’re not represented by yourself and others
              can be on a call. And they can feed questions to the lawyer -- the lead lawyer
              who’s asking the questions. All 40 of you don’t need to be in the same room
              obviously. So I think -- and I’m just throwing that out. I haven’t thought
              about it. I can think of a couple other ways you can do it. You can do it out
              in a park as far as I’m concerned so it’s outdoors. But I do think it’s
              reasonable for -- this is not insignificant. This affects hundreds of people
              and hundreds of millions of dollars. And get an N-95 mask. If you don’t
              have it let me know because I’ve got them.”
 June 17, 2020 Transcript, 12:23-13:12, Ex. “1”.

        In clarifying the Survivors’ position as to social distancing and the safety protocols that

 were being planned for, Mr. Cunny further added:
        MR. CUNNY: And, Your Honor, this is Alex Cunny. Our office has checked with
               the deposition location that was set for the Colorado Springs depositions
               where all of those witnesses’ depositions would be taken. They’re open,
               they’re following coronavirus mandates and protocols. So that certainly --
               you know, we’re not taking anybody’s safety lightly. But the location can
               handle it, and there certainly would be safeguards in place.
 June 17, 2020 Transcript, 13:13-20, Ex. “1”.
        In consideration of the Court’s guidance about safety concerns and June 19, 2020 Order,

 Survivors’ counsel has worked diligently (and cooperatively) with the USOPC to arrange the

 depositions. See infra.

        On June 19, 2020, the Court issued its order allowing the depositions to proceed in-person:

 ///
 ///

                                                   4
Case 18-09108-RLM-11         Doc 1177      Filed 07/01/20     EOD 07/01/20 17:17:21         Pg 5 of 16



        “The Court has ordered the taking of certain depositions and the production of
        certain documents in the Court’s Order docketed June 16, 2020. As a result of
        statements of positions made by the affected parties, the Court specifically orders
        that the depositions shall be taken in-person in the state of Colorado and in
        compliance with the Covid-19 precautions suggested by the Governor of
        Colorado.”
 [Doc. 1145, pp.1-2].
 B.     SAFETY PROTOCOLS TO BE IN-PLACE AT IN-PERSON DEPOSITIONS.

        As evidenced from the correspondence between counsel for the USOPC and for Survivors’

 counsel, until last Thursday, June 25, 2020, the parties were working to setup the logistics of a

 safe, COVID-19 mandate-compliant, in-person deposition. See E-mail Chain from June 23, 2020

 to June 25, 2020, Ex. “6”. Specifically, Survivors’ counsel (1) agreed to setup a Zoom link (at their

 expense) through a local court reporting agency, (2) ensured that the deposition location was open

 (as it had done prior to the June 17, 2020 call) and following social distancing requirements by the

 State of Colorado, and (3) even agreeing to USOPC’s offer to hold the depositions at purportedly

 more spacious facilities, at the USOPC. Id. These issues were being worked out, until last evening,

 at 5:40 p.m. PST, a single e-mail from USOPC’s counsel was received, indicating that they would

 be making an “Emergency Motion”, absent Survivors’ counsel stipulation, to have the Court

 reconsider its order pertaining to in-person depositions.

        Indeed, as planned (at least prior to 5:40 p.m. on June 30, 2020), approximately 300

 individuals could have been given remote access to the depositions, there would be social
 distancing protocols to ensure that the in-person depositions would be safe and sanitized, and this

 could occur under USOPC’s own watch, as it requested (Survivors’ counsel agreeing to this “home

 field advantage” in order to ensure the comfortability and safety of all present physically for the

 depositions).

        Moreover, these depositions were set in Colorado Springs, near the residences and/or

 employment of these individual witnesses, to ensure that they did not have to travel.

 ///

 ///
 ///

                                                  5
Case 18-09108-RLM-11        Doc 1177      Filed 07/01/20      EOD 07/01/20 17:17:21         Pg 6 of 16



 C.     NO EVIDENCE OF SPECIFIC RISK POSED FOR THESE DEPOSITIONS TO
        PROCEED.
        In Mr. Chen’s (counsel for USOPC), June 30, 2020 email, sent at 5:40 p.m. PST, he

 indicates that USOPC will seek an Emergency Motion, based upon some statistics he had

 reviewed:
        “Vince and Alex,
        We’re writing to let you know that tomorrow we intend to file an emergency motion
        for reconsideration of Judge Moberly’s order that the upcoming USOPC
        depositions be conducted in person. In light of the surging number of COVID-
        19 cases around the country, including in California and Colorado, we think
        the risk entailed in conducting in-person depositions in entirely unwarranted.
        The US military, for example, recently imposed a ban on California travel.
        Like you, we would need to travel from Southern California to Colorado Springs
        by air, stay in a hotel, travel by rental car, and interact with other participants in
        close quarters over several days. Not only would we risk exposure to the virus
        ourselves but we would risk contaminating others, including the witnesses, other
        counsel, and members of the general public with whom we would come into
        contact. All of this is avoidable by taking advantage of the sophisticated and
        reliable remote court reporting methods now widely available. On balance, we
        think the responsible choice is clear.
        I’m sure these developments have also come to your attention. If you are willing
        to stipulate to conducting the depositions remotely, please let us know as soon as
        possible.
        Best,”
 June 30, 2020 E-mail Chain, attached as Exhibit “7” to Cunny Decl. [Emphasis Added].

        In response, Mr. Finaldi sent back the following e-mail, inviting Mr. Chen to attend

 remotely:
        “The judge didn’t say you had to be there in person. Why don’t you just call in?
        We will have a phone set up for you, Mark. Problem solved. We are going in person
        though, as the judge ordered.”
 June 30, 2020 E-mail Chain, attached as Exhibit “7” to Cunny Decl. [Emphasis Added].

        No response was received from Mr. Finaldi’s e-mail (at least, at the time of the filing of

 the instant Objection). More importantly, however, no specific representation was ever made by

 Mr. Chen (or anyone at the USOPC) about specific, COVID-19 related risks that were posed to an

 in-person deposition; only generalizations that, “[i]n light of the surging number of COVID-19

 cases around the country, including in California and Colorado…” or that the “US military” had
 somehow placed a “ban on California travel”, that USOPC did not want to proceed with in-person


                                                  6
Case 18-09108-RLM-11              Doc 1177         Filed 07/01/20         EOD 07/01/20 17:17:21               Pg 7 of 16




 depositions. June 30, 2020 E-mail Chain, Ex. “7”. USOPC has not put forth any evidence showing

 that any of its counsel’s employees have been confirmed to have COVID-19, that any witnesses

 have been confirmed to have COVID-19, or that there is anything other than the general risk posed

 to the public; something the Court had already considered in its June 19, 2020 Order. Indeed, no

 evidence indicates any specific risk or threat to any individual involved in attending these

 depositions in-person, just the generalized public risk that anyone is placed at.

          Finally, after receiving Mr. Chen’s email, Survivors’ counsel is not aware of any specific

 Colorado, California or “US Military” COVID-19 Orders that have shutdown travel, conference

 rooms, hotels, or car rental agencies in Colorado or California for civilians. Indeed, if USOPC is

 no longer willing to offer its conference rooms for these depositions to proceed, then Survivors’

 counsel will find another, COVID-19 protocol-compliant deposition location in Colorado Springs.

          While Survivors’ counsel appreciates the risk that COVID-19 generally poses to the

 average American (or Californian or Coloradan), these generalized references are not sufficient

 for the Court to make a finding that these depositions should not proceed in-person. USOPC has

 made no demonstrable showing that attorneys, witnesses, or others involved with these physical

 depositions (approximately 10 people who would be attending in-person)4 would be at a risk

 greater than the general public using these facilities.

 D.       TRAVEL OPTIONS FOR THOSE WHO DO WANT TO ATTEND IN-PERSON.
          Contrary to the USOPC’s e-mail, which seemed to suggest that the US Military had put a

 ban on “California travel”5, from even a cursory glance at travel booking websites, there remain

 flights (and available flights) from the Los Angeles area to Denver, Colorado (and a drive to

 Colorado Springs), as well as to Colorado Springs, Colorado. Cunny Decl., ¶4. Plaintiffs’ counsel

 is not aware of any airport closures at Los Angeles International Airport (“LAX”) or at these


 4
  The previous deposition location indicated that approximately 7 individuals could be present, while observing the
 COVID-19 protocols. While not specifically discussed, it is believed that the USOPC facility would accommodate
 more, pursuant to Mr. Chen’s representation that the conference rooms were “larger.”
 5
  After researching, this appears to be a directive issued towards enlisted personnel, though not clear, nor clarified,
 by Mr. Chen.

                                                            7
Case 18-09108-RLM-11         Doc 1177      Filed 07/01/20     EOD 07/01/20 17:17:21         Pg 8 of 16




 Colorado airports (Denver or Colorado Springs) that would prevent a person from flying to and

 from. Other than citing press articles about airline safety, the USOPC has not set forth any evidence

 that would suggest that it is unreasonably dangerous to take a flight to Colorado, especially for

 depositions of this level of import.

        If the prospect of commercial air travel for USOPC’s California lawyers to Colorado is too

 risky (an approximate 3 hour flight), then there are charter services that they could employ to avoid

 public terminals and minimize contact with large groups of individuals. For example, a chartered

 flight from the Los Angeles area to Colorado Springs directly, would cost USOPC approximately

 $10,000. Cunny Decl., ¶5. While clearly more expensive than a coach ticket, in light of the

 magnitude of these depositions and import of obtaining answers for these sexual abuse survivors,

 the cost for travel for three people to attend three depositions, is not unreasonable, in the final

 analysis, if those individuals are concerned about going to an airport terminal.

        Indeed, travel to and from Colorado Springs, with proper precautions (social distancing,

 face masks, and following governmental directives) can be done safely without risk that is above-

 and-beyond everyday risk of infection. If the concern of an individual is so great that going to a

 public terminal cannot be fathomed, then there are alternatives that can be employed (such as a

 charter), or, that individual can simply open the Zoom link provided, if they are uncomfortable.

 Reasonably, however, there are practical safety precautions that are being arranged, that will allow
 all involved in these depositions to be safe.

                                   III.    LEGAL ARGUMENT
 A.     THERE IS NO “EMERGENCY” WARRANTING RECONSIDERATION OF THE
        COURT’S PRIOR ORDERS, OR OTHER RELIEF, AS ONLY GENERALIZED
        STATEMENTS ABOUT THE PANDEMIC ARE BEING RELIED UPON, AND
        THE DEPOSITIONS WILL PROCEED WITH SAFETY PROTOCOLS
        In bringing this Emergency Motion, the USOPC asks the Court to reconsider a ruling that

 it made less than two (2) weeks ago. USOPC has not provided evidence that would illustrate

 anything more than the generalized risk that the American public is at, with COVID-19, which




                                                  8
Case 18-09108-RLM-11         Doc 1177       Filed 07/01/20     EOD 07/01/20 17:17:21          Pg 9 of 16




 should not be a basis to grant this request. The USOPC has failed to set forth new facts or evidence

 that should disrupt the Court’s ruling from only two weeks ago:
        1. The USOPC Has Not Provided Specific, Anecdotal Evidence (At Least To
           Survivors’ Counsel) Of Individuals Involved In Physical Depositions That Have
           COVID-19, But Rather, Rely Upon Generalized Statistics And News Reports
           About COVID-19 Cases Increasing Nationally And In Certain States.
        Citing to generalized information about the “surge” in cases is insufficient for the Court to

 reconsider its prior Order. “Motions for reconsideration serve a limited function: to correct

 manifest errors of law or fact or to present newly discovered evidence.” Caisse Nationale de Credit

 Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir. 1996) (citing Keene Corp. v. Int'l Fidelity

 Ins. Co., 561 F.Supp. 656, 665 (N.D.Ill.1982), aff'd, 736 F.2d 388 (7th Cir.1984)). “To support a

 motion for reconsideration based on newly discovered evidence, the moving party must “show not

 only that this evidence was newly discovered or unknown to it until after the hearing, but also that

 it could not with reasonable diligence have discovered and produced such evidence [during the

 pendency of the motion].” Id. (citing Engelhard Indus., Inc. v. Research Instrumental Corp., 324

 F.2d 347, 352 (9th Cir.1963), cert. denied, 377 U.S. 923 (1964)).

        As stated supra, the evidence provided by the USOPC does not state a specific threat or

 risk that is posed to those who are believed to be attending the depositions at-issue. All the evidence

 provided are articles and statistics about generalized risks posed to the public and general

 jurisdictions (such as the State of California or the State of Colorado) as to infection by COVID-
 19. While this is certainly something that is not taken lightly by the Survivors’ counsel, these are

 risks that USOPC has not keyed to any finding that make the taking of a deposition particularly

 dangerous. This is evidenced by the fact that all facilities necessary for taking the deposition

 (including airports, car rental services, and deposition location) are still open and advisories from

 various health organizations, and governmental institutions, on how to stay safe when using those

 services.

        In its Emergency Motion, as an illustration of USOPC’s use of these statistics, USOPC
 states that Orange County has “Orange County has the fourth highest number of coronavirus cases


                                                   9
Case 18-09108-RLM-11              Doc 1177       Filed 07/01/20         EOD 07/01/20 17:17:21   Pg 10 of 16




  of all of California’s counties.” Emergency Motion, fn. 10. USOPC neglects to mention that

  Orange County has the third highest population in the State of California.6 This analysis of

  statistics is precisely why the USOPC has not met its burden, or why the Court should reconsider

  its prior ruling.

             Moreover, this argument was already provided to the Court, who declined to order the

  depositions be conducted remotely. In fact, the Court acknowledged the importance of the

  depositions, the importance of the case, and the ability of the parties to limit the risk of COVID-

  19 infections at an in-person deposition. This issue was telegraphed by USOPC at the June 17,

  2020, wherein it called in-person depositions “reckless”. June 17, 2020 Transcript, 12:10-22, Ex.

  “1”. USOPC has always believed these depositions should not proceed in-person, and this

  Emergency Motion is simply the latest rendition of the same argument.

             Therefore, USOPC has not put forth “new evidence” to satisfy the standard for a Motion

  for Reconsideration. While there may be some new statistics that have arisen since June 19, 2020

  (as there are nearly every single day with COVID-19), this is not sufficient to meet the standard

  and deprive these survivors to have counsel fully and fairly depose these select witnesses.

  Moreover, this position simply ignores the lengths to which the parties have gone to ensure that

  all present are safe.
             2. The Parties Have Already Discussed Acceptable Means To Protect The Witnesses,
                Attorneys, And Those Who Cannot Be Present, Through Accepted Social
                Distancing And Remote Call-In Options.
             As discussed at-length, supra, until just yesterday, Survivors’ counsel believed that the

  parties were working through these issues to protect witnesses in a constructive manner; simply

  waiting on instructions from the court reporter to provide Zoom access to non-present

  attorneys/parties. See E-mail Chain from June 23, 2020 to June 25, 2020, Ex. “6”. It was clear that

  the deposition location would provide adequate distancing (whether at Regus or at the Olympic

  Training Center), that social distancing practices would be observed, and that the parties were

  cognizant that a limited number of people would be attending with a Zoom conference as a

  6
      https://www.california-demographics.com/counties_by_population.

                                                         10
Case 18-09108-RLM-11         Doc 1177      Filed 07/01/20     EOD 07/01/20 17:17:21        Pg 11 of 16




  supplement. Id. These protocols are adequate to protect the attorneys, parties, witnesses, and court

  reporting staff, and were measures that were agreed upon by all involved (or at very least, not

  contested).

         The USOPC has not provided any evidence that these procedures are ineffective,

  inadequate, or that they were unacceptable, aside from the June 30, 2020 e-mail, after the close of

  business. Similar to their argument on June 17, 2020 that depositions are simply per se unsafe to

  conduct in-person, USOPC renews the same argument, and, again, ignores the fact that there are

  standard safety protocols that are planned to protect these individuals who are present. Indeed,

  these are reasonably accepted and safe protocols that are in-place to protect those present, which

  conform to COVID-19 orders. However, if an individual is uncomfortable attending, and USOPC

  does, in fact, believe that a remote deposition is the same as an in-person deposition, then they

  should happily appear remotely. Survivors’ counsel, however, believes that a remote deposition

  inhibits a thorough cross-examination of a witness, which is why this Objection is necessary.
  B.     THESE ARE IMPORTANT DEPOSITIONS OF CRITICAL WITNESSES, THAT
         SURVIVORS
         Underlying the Survivors’ insistence that these depositions proceed in-person is not some

  mission to unnecessarily to place individuals at-risk of getting COVID-19. The insistence to take

  these depositions in-person is to ensure that the Survivors receive a robust, thorough, and

  comprehensive cross-examination from critical witnesses (see Doc. 1129, pp.7, 8, 13, 22-23)
  surrounding answers that these survivors have wanted for years, if not decades. These witnesses,

  as was already ruled by the Court and not challenged through this Emergency Motion by USOPC,

  are critical to the Survivors understanding the USOPC’s liability, in conjunction with the

  Disclosure Statement, and they deserve to have those questions answered, without the inhibition

  of a remotely taken deposition.

         “In almost every setting where important decisions turn on questions of fact, due process

  requires an opportunity to confront and cross-examine adverse witnesses.” Goldberg v. Kelly, 397




                                                  11
Case 18-09108-RLM-11          Doc 1177      Filed 07/01/20      EOD 07/01/20 17:17:21          Pg 12 of 16




  U.S. 254, 269, (1970). In citing to Greene v. McElroy, 360 U.S. 474, 496-97 (1959), the Court

  held:
          “‘Certain principles have remained relatively immutable in our jurisprudence. One
          of these is that where governmental action seriously injures an individual, and the
          reasonableness of the action depends on fact findings, the evidence used to prove
          the Government's case must be disclosed to the individual so that he has an
          opportunity to show that it is untrue. While this is important in the case of
          documentary evidence, it is even more important where the evidence consists of the
          testimony of individuals whose memory might be faulty or who, in fact, might be
          perjurers or persons motivated by malice, vindictiveness, intolerance, prejudice, or
          jealousy. We have formalized these protections in the requirements of
          confrontation and cross-examination. They have ancient roots. They find
          expression in the Sixth Amendment. This Court has been zealous to protect these
          rights from erosion. It has spoken out not only in criminal cases, but also in all types
          of cases where administrative actions were under scrutiny.’ ”
  Goldberg, 397 U.S. at 270.

          The issues involved in this case and specifically, these depositions, are paramount to this

  matter that involves hundreds of sexual abuse survivors, hundreds of millions of dollars, and the

  knowledge and testimony of these individuals at a Federally Chartered organization that has been

  alleged to have failed to protect athletes from molestation and alleged to have covered sexual abuse

  allegations. By requiring remotely taken depositions, the Survivors will not be afforded the benefit

  of having counsel be able to react to, evaluate and confront these witnesses in the same manner in

  which they could at an in-person deposition. In evaluating the credibility of a witness, it is

  important to be able to across from the witness (at a suitable distance in compliance with COVID-
  19, of course) and be able to engage them in an exchange that simply cannot be conducted through

  a Zoom conference. Indeed, connectivity issues are a concern of counsel, but more importantly,

  Zoom conferences do not afford the conversational aspect of a deposition that is critical to

  evaluating a witness’ credibility. For the same reason that a deposition by written question is not

  advisable by any litigator, so too, a deposition by Zoom does not sufficiently allow the attorney a

  fair and uninhibited examination of the witness, especially when precautions are being actively

  taken by the parties.




                                                    12
Case 18-09108-RLM-11         Doc 1177      Filed 07/01/20    EOD 07/01/20 17:17:21        Pg 13 of 16




         For these reasons, the in-person depositions that have been set in this matter, are

  reasonable, are appropriate, can be safely accomplished if safety protocols are followed, and are

  necessary to protect the rights of these survivors.

                                          IV.      CONCLUSION

         For the reasons stated herein, the USOPC has failed to identify specific factors that make

  these depositions particularly dangerous, above-and-beyond general information about rising

  COVID-19 numbers. The Survivors’ counsel has worked, painstakingly, to have these imminently

  important depositions proceed, and to proceed in a safe manner consistent with all applicable

  protocols. Cross-examination is the hallmark of due process, and in a case involving hundreds of

  sexual abuse survivors, hundreds of millions of dollars, and the institutional failures of

  Congressionally-chartered organizations to prevent child molestation, allowing in-person

  depositions, with these safeguards in-place, is reasonable. These survivors deserve to have a fair

  cross-examination of these critical witnesses.


                                                Respectfully submitted,

  Dated: July 1, 2020                           By:     /s/ Alex E. Cunny
                                                John C. Manly (CA 149080)
                                                Vince W. Finaldi (CA 238279) (admitted Pro Hac Vice)
                                                Alex E. Cunny (CA 291567) (admitted Pro Hac Vice)
                                                MANLY, STEWART & FINALDI
                                                Attorneys for Committee Members
                                                Alexandra Raisman, Kyla Ross, Rachael Denhollander,
                                                Jessica Thomashow and additional Survivors
                                                19100 Von Karman Avenue, Suite 800
                                                Irvine, California 92612
                                                Phone: (949) 252-9990
                                                E-mail: jmanly@manlystewart.com
                                                E-mail: vfinaldi@manlystewart.com
                                                E-mail: acunny@manlystewart.com




                                                   13
Case 18-09108-RLM-11        Doc 1177      Filed 07/01/20    EOD 07/01/20 17:17:21         Pg 14 of 16




                                  CERTIFICATE OF SERVICE

          I hereby certify that on July 1, 2020, a copy of the foregoing Survivors’ Objection to the
  United States Olympic and Paralympic Committee’s Emergency Motion for (I) Partial
  Reconsideration Of The Court’s Order on Pretrial Conference Requiring In-Person Depositions
  in Colorado and (II) For Order Requiring That Depositions Be Taken Remotely was filed
  electronically. Notice of this filing will be sent to the following parties through the Court’s
  Electronic Case Filing System. Parties may access this filing through the Court’s system.


  Nancy D Adams ndadams@mintz.com
  Annemarie C Alonso annie@sllawfirm.com
  Martin Beeler mbeeler@cov.com
  Megan A Bonanni mbonanni@pittlawpc.com
  Tonya J. Bond tbond@psrb.com, jscobee@psrb.com
  Kenneth H. Brown kbrown@pszjlaw.com
  Charles D. Bullock cbullock@sbplclaw.com, lhaas@sbplclaw.com
  George Calhoun george@ifrahlaw.com, Heather.Simpson@kennedyscmk.com
  Douglas N. Candeub dcandeub@morrisjames.com
  John Cannizzaro john.cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com
  Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
  levin.net;atty_dcaruso@bluestylus.com
  Dianne Coffino dcoffino@cov.com
  Jesse Max Creed creed@psb.law, alegria@psb.law
  Heather M. Crockett Heather.Crockett@atg.in.gov, darlene.greenley@atg.in.gov
  Alex Cunny acunny@manlystewart.com
  Elisabeth D'Agostino edagostino@selmanlaw.com
  Peter D'Apice dapice@sbep-law.com
  Louis T. DeLucia louis.delucia@icemiller.com, john.acquaviva@icemiller.com
  Edward DeVries edward.devries@wilsonelser.com
  Karen M Dixon kdixon@skarzynski.com
  Kimberly A. Dougherty kim.dougherty@andruswagstaff.com,
  Lisa.Lockhead@andruswagstaff.com
  Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
  Jeffrey B. Fecht jfecht@rbelaw.com, rmcclintic@rbelaw.com
  Sarah Lynn Fowler sarah.fowler@mbcblaw.com,
  deidre.gastenveld@mbcblaw.com,ellen@mbcblaw.com
  Eric D Freed efreed@cozen.com, mmerola@cozen.com
  Frances Gecker fgecker@fgllp.com,
  csmith@fgllp.com;csucic@fgllp.com;mmatlock@fgllp.com
  Cameron Getto cgetto@zausmer.com
  Steven W Golden sgolden@pszjlaw.com
  Douglas Gooding dgooding@choate.com
  Gregory Michael Gotwald ggotwald@psrb.com, scox@psrb.com
  Manvir Singh Grewal mgrewal@4grewal.com
  Susan N Gummow sgummow@fgppr.com, bcastillo@fgppr.com

                                                 14
Case 18-09108-RLM-11     Doc 1177   Filed 07/01/20   EOD 07/01/20 17:17:21    Pg 15 of 16




  Matthew A. Hamermesh mhamermesh@hangley.com, kem@hangley.com;mjl@hangley.com
  Katherine Hance khance@goodwin.com
  Samuel D. Hodson shodson@taftlaw.com, aolave@taftlaw.com
  Bonnie M. Hoffman bmh@hangley.com, hit@hangley.com;ecffilings@hangley.com
  Jeffrey A Hokanson jeff.hokanson@icemiller.com,
  bgnotices@icemiller.com,david.young@icemiller.com
  John R. Humphrey jhumphrey@taftlaw.com, aolave@taftlaw.com
  Christine K Jacobson cjacobson@jhklegal.com, 5412@notices.nextchapterbk.com
  Cassandra Jones cjones@walkerwilcox.com,
  vhosek@wwmlawyers.com;docket@walkerwilcox.com
  Bruce L. Kamplain bkamplain@ncs-law.com, dhert@ncs-law.com;klong@ncs-law.com
  Kevin P Kamraczewski kevin@kevinklaw.com
  Ronald David Kent ronald.kent@dentons.com
  Andrew T Kight akight@jhklegal.com, assistant@jhklegal.com;akight@ecf.courtdrive.com
  Adam L. Kochenderfer akochenderfer@wolfsonbolton.com
  Christopher E. Kozak ckozak@psrb.com
  Micah R Krohn mkrohn@fgllp.com,
  mmatlock@fgllp.com;csmith@fgllp.com;csucic@fgllp.com
  Carl N. Kunz ckunz@morrisjames.com, wweller@morrisjames.com
  Cynthia Lasher clasher@ncs-law.com, dcouch@ncs-law.com;dhert@ncs-law.com
  Adam Le Berthon adam.leberthon@wilsonelser.com
  Jonathan C Little jon@sllawfirm.com
  Michael M. Marick mmarick@skarzynski.com
  Jonathan Marshall jmarshall@choate.com
  John McDonald jmcdonald@briggs.com
  Mathilda S. McGee-Tubb msmcgee-tubb@mintz.com
  Harley K Means hkm@kgrlaw.com, kwhigham@kgrlaw.com;cjs@kgrlaw.com
  Geoffrey M. Miller geoffrey.miller@dentons.com, ndil_ecf@dentons.com
  Robert Millner robert.millner@dentons.com, ndil_ecf@dentons.com
  James P Moloy jmoloy@boselaw.com,
  dlingenfelter@boselaw.com;mwakefield@boselaw.com
  Marium Moore mmoore@selmanlaw.com
  Ronald J. Moore Ronald.Moore@usdoj.gov
  Joel H. Norton jnorton@rsslawoffices.com
  Michael P. O'Neil moneil@taftlaw.com, aolave@taftlaw.com
  Weston Erick Overturf wes.overturf@mbcblaw.com,
  deidre.gastenveld@mbcblaw.com;ellen.sauter@mbcblaw.com
  Dean Panos dpanos@jenner.com
  Stephen Jay Peters speters@kgrlaw.com, acooper@kgrlaw.com
  Ginny L. Peterson gpeterson@k-glaw.com, acoy@k-glaw.com
  Robert J Pfister rpfister@ktbslaw.com
  John Thomas Piggins pigginsj@millerjohnson.com, ecfpigginsj@millerjohnson.com
  Michael L Pitt mpitt@pittlawpc.com
  George Plews gplews@psrb.com
  Amanda Koziura Quick amanda.quick@atg.in.gov, Marie.Baker@atg.in.gov
  Michael L. Ralph mralph@rsslawoffices.com

                                           15
Case 18-09108-RLM-11         Doc 1177      Filed 07/01/20     EOD 07/01/20 17:17:21        Pg 16 of 16




  Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
  James Pio Ruggeri jruggeri@goodwin.com
  Syed Ali Saeed ali@sllawfirm.com, betty@sllawfirm.com
  Ilan D Scharf ischarf@pszjlaw.com
  Ronald Paltin Schiller rschiller@hangley.com, baw@hangley.com;ecffilings@hangley.com
  David J. Schwab djschwab@rsslawoffices.com
  Igor Shleypak ishleypak@fgppr.com, bcastillo@fgppr.com
  Heather Elizabeth Simpson heather.simpson@kennedyslaw.com
  Casey Ray Stafford cstafford@k-glaw.com, lsmith@k-glaw.com
  James I. Stang jstang@pszjlaw.com
  Catherine L. Steege csteege@jenner.com,
  mhinds@jenner.com;thooker@jenner.com;aswingle@jenner.com
  Laura B. Stephens lbstephens@mintz.com
  Mark D. Stuaan mark.stuaan@btlaw.com
  Keith Teel kteel@cov.com
  Meredith R. Theisen mtheisen@rubin-levin.net,
  atty_mtheisen@bluestylus.com;mralph@rubin-levin.net;csprague@rubin-levin.net
  Jonathan Toren jtoren@cozen.com, bbuckner@cozen.com
  U.S. Trustee ustpregion10.in.ecf@usdoj.gov
  Susan Walker susan.walker@dentons.com
  Joshua D Weinberg jweinberg@goodwin.com
  Gabriella B. Zahn-Bielski gzahnbielski@cov.com

          I further certify that on July 1, 2020, a copy of the foregoing Survivors’ Objection to the
  United States Olympic and Paralympic Committee’s Emergency Motion for (I) Partial
  Reconsideration Of The Court’s Order on Pretrial Conference Requiring In-Person Depositions
  in Colorado and (II) For Order Requiring That Depositions Be Taken Remotely was served via
  electronic mail to the following:

  United States Olympic Committee: Chris McCleary at Chris.McCleary@usoc.org
  The Alexander, a Dolce Hotel and Wyndham Hotel Group, LLC: Daniel M. Eliades at
  daniel.eliades@klgates.com and David S. Catuogno at david.catuogno@klgates.com

                                                       /s/ Alex E. Cunny
                                                       Alex E. Cunny




                                                  16
